**i -%                                Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                            (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON. JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE

                                           Marcrf5T2015

The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:     03-10-00299-CV
         Trial Court Case Number:     D-l-GN-08-000968

Style:    Bobby Green
          v. Donald R. Flournoy


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         Reporter's Record Volume 7 (Plaintiffs exhibits 1-28 and Deiendant's exhibits 1-25).



                                                      Very truly yours,




                                                      Jeffrey D. Kyle, Clerk

                                                      Filed in The District Court
                                                        ofTravis County, Texas

                                                               MAR 1 2 2015             /fit i r
                                                                                   M.
                                                       At
                                                      Velva L. Price, District Clerk